Banke, Judge.
The appellant was convicted of unlawfully entering an automobile and was sentenced to five years’ imprisonment. On appeal, his sole contention is that the evidence did not authorize the verdict. Held:
We find the evidence sufficient to convince a rational trier of fact of the appellant’s guilt beyond a reasonable *336doubt. See Jackson v. Virginia, — U. S. — (99 SC 2781, 61 LE2d 560) (1979). The judgment of conviction is accordingly affirmed.
Submitted October 30,1979 —
Decided November 14, 1979.
Horton J. Greene, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Michael Whaley, Assistant District Attorneys, for appellee.

Judgment affirmed.


McMurray, P. J., and Underwood, J., concur.